971 So.2d 1016 (2008)
Elaine SHURE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-2186.
District Court of Appeal of Florida, First District.
January 10, 2008.
Nancy A. Daniels, Public Defender, Edgar Lee Elzie, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges her conviction for making a false report of child abuse as well as the amount of restitution ordered by the trial court. We find no merit as to the issue addressing the conviction but reverse the award of restitution because the State failed to present competent evidence to support the award. Accordingly, we reverse and remand for a new restitution hearing. See Forlano v. State, 964 So.2d 246 (Fla. 1st DCA 2007).
BARFIELD, WOLF, and HAWKES, JJ., concur.